Mr. Justice Phillips delivered the opinion of the court: The claimant, Adele V. Harris Whiting, files this claim for refund of inheritance tax under Section 25 of the Inheritance Tax laws of Illinois. Elinor S. Harris, a resident of Cook County, Illinois, died in Chicago September 25, 1916, leaving a last will and testament, which was duly probated in said county, and Graham H. Harris and Bradford Whiting were appointed and qualified as executors. January 2, 1917, the county judge entered an order fixing the inheritance tax at $43,530.89, from which order an appeal was taken to the county court, and on hearing the court found that the report of appraisers and the order entered thereon were erroneous in the deductions allowed to the appellant, the sum of $40,811.30 had been paid under the original assessment and order so erroneously made and entered March 20, 1917. On the re-hearing the court found that by reason of the termination of the trust provided' for in said will, that the correct amount of inheritance tax as shown by the re-assessment was $35,003.20, leaving the sum of $5808.10, with inter-' est thereon at the rate of 3% per annum.from March 20,1917, to which the claimant is entitled to have refunded. The Attorney General consents, in writing, to a claim for claimant in the said sum of $5808.10, and the court accordingly, from the evidence and such consent, awards to claimant the said sum of $5808.10, with 3% interest from March 20, 1917.